Name: Commission Regulation (EEC) No 3831/92 of 28 December 1992 amending Regulation (EEC) No 816/89 establishing the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector and determining the products which, in the case of deliveries to Spain, remain subject to that mechanism
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural activity;  trade;  distributive trades
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 387/47 COMMISSION REGULATION (EEC) No 3831/92 of 28 December 1992 amending Regulation (EEC) No 816/89 establishing the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector and determining the products which, in the case of deliveries to Spain, remain subject to that mechanism 2. In the case of deliveries to Spain, the following products only shall continue to be subject to the supple ­ mentary trade mechanism provided for in Article 81 of the Act of Accession of Spain and Portugal : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 81 (3) thereof, Whereas the completion of the single market on 1 January 1993 implies the abolition of trade barriers not only between the Member States of the Community as constituted at 31 December 1985 but also, insofar as possible, between those States and the new Member States ; whereas application of the supplementary trade mechanisms (STM), as regards trade with Spain, should accordingly cease in all cases where it is not strictly necessary ; Whereas experience has shown that continued application of the mechanism in the case of trade with Spain is not necessary to ensure :  equilibrium on the Community market as constituted at 31 December 1985 except in the case of certain of the products covered by Commission Regulation (EEC) No 816/89(0  equilibrium on the Spanish market except in the case of live bovine animals and milk in small packings ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc committee, CN code Description ex 0401 Milk and cream, not concentrated or con ­ taining added sugar or other sweetening matter, in packings of a net content not excee ­ ding two litres ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa, in packings of a net content not ex ­ ceeding two litres ex 0404 Whey, not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, in packings of a net content not exceeding two litres 0102 90 Live bovine animals, other than pure-bred breeding animals and animals for bullfights HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EEC) No 816/89 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 86, 31 . 3 . 1989, p. 35 . 31 . 12. 92No L 387/48 Official Journal of the European Communities ANNEX List of products in the fruit and vegetable sector subject to the STM on import from Spain into the Community as constituted at 31 December 1985 CN code Product 0702 00 Tomatoes 0709 10 00 Artichokes 080710 90 Melons (excluding watermelons) 0809 10 00 Apricots ex 0809 30 00 Peaches (excluding nectarines) 0810 10 Strawberries